DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Application
This office action is in response to the Application filed on 06/04/2021.  
Claims 1-8 are presented for examination. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/04/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has being considered by the examiner.
Drawings
The drawings submitted on 06/04/2021 are accepted.
Objection
The title of the invention is not descriptive. The title recites a generic information processing apparatus and a generic non-transitory computer-readable storage medium storing a program. A new title is required that is clearly indicative of the invention to which the claims are directed.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
Claims 1-2 and 5-6 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1 and 5, it is unclear what scope and meaning “positional relationships between the first divided regions before the reduction and the first divided regions after the reduction” refers to. 
Furthermore, claims 1 and 5 recites “the processor is further configured to perform a second processing when reducing the number of first divided regions allocated to the first process, the second processing includes: determining the number of first divided regions after the reduction to be a second number that is a divisor of the first number”. It is unclear what scope and meaning “the number” refer to.
Additionally, claims 1 and 5 recites “the individual first divided regions”. There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 1-8 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  
Step 1: See MPEP 2106.03 II. Eligibility step 1.
Claim 1 recites a generic information processing apparatus comprising a memory included a region of a cache; and a processor to perform processes. Thus, the claim is directed to a machine, which is a statutory category of invention. 
Claim 5 encompasses a non-transitory computer-readable storage medium storing a program that causes a processor included in an information processing apparatus to execute processes … is substantially the same limitations as in claim 1. The claim is directed to a manufacture (an article procedure from materials), which is a statutory category of invention. Note that the term “non-transitory” ensures the claim does not encompass signals and other non-statutory transitory forms of signal transmission.
Step 2A - Prong 1: Regarding Eligibility step 2A. See MPEP 2106.04.11.
Next the claim is analyzed to determine whether it is directed to a judicial exception.
Claims 1 and 5 recite: 
A first processing that configures first divided regions by allocating a first number of divided regions to a first process and determining storage destinations based on the first number and addresses of data blocks corresponding to the first process. 

determining a second number that is a divisor of the first number, 
moving data blocks to be stored in the second divided regions from the first divided regions based on ascending order of purging order; and 
releasing remaining divided regions from the first divided regions excluded from the second divided regions. 
Claims recite abstract ideas, i.e., mathematical concept, that (1) determines a second number that is a divisor of the first number and (2) reduces divided regions from the first number to the second number. 
Similarly, claims 3-4 and 7-8 recite abstract ideas, i.e., mathematical concept:
Claims 3 and 7 further recite a mathematical formula to calculate the first number: 
wherein the first number is set as A·MN, where A is a natural number and M and N are natural numbers of 2 or greater, and the second number is 1/MN′ of the first number, where N′<N.
Claims 4 and 8 further recite a mathematical formula to calculate a third number: 
allocate, to a second process among the plurality of processes, as many third divided regions as a third number set as A·MN from among the plurality of divided regions, and
reduce the number of third divided regions to 1/MN′ when reducing the number of third divided regions allocated to the second process,
wherein a different value is set for at least one of A, M, N, and N′ between the first process and the second process.
Step 2A - Prong 2:
This judicial exception is not integrated into a practical application. 
The claims 1 and 5 recite following additional elements: 
a processor configured to perform a first processing that calculates a first number and allocates data blocks to divided regions of a cache, 
the processor configured to perform a second processing that calculates a second number, reduces number of divided regions from a first number to a second number, and frees reduced divided regions.
The processor performing processes and caches comprising divided region (e.g., cache lines) appear to be generic components that are described in high level of genericity.
Therefore, the above additional elements are insignificant extra-solution activities, thus  are directed to the abstract idea not integrated into a practical application. 
Step 2B:
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above, 
The claims 1 and 5 recite following additional elements: 
a processor configured to perform a first processing that calculates a first number and allocates data blocks to divided regions of a cache, 
the processor configured to perform a second processing that calculates a second number, reduces number of divided regions from a first number to a second number, and frees reduced divided regions.
No additional elements are found that are sufficient to amount to significantly more than the judicial exception, claims 1-8 are not patent eligible.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACY C. CHAN whose telephone number is (571) 272-9992.  The examiner can normally be reached on Monday - Friday 9 AM to 5 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tim Vo can be reached on 571-272-3642.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TRACY C CHAN/            Primary Examiner, Art Unit 2138